 Case:15-08468-ESL13 Doc#:24 Filed:03/08/21 Entered:03/08/21 09:56:22   Desc: Main
                            Document Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO


IN RE:                                         CASE NO.:15-08468-ESL
CARMEN MARIA NAVARRO FLORES
                                               CHAPTER 13
XXX-XX-3670


        DEBTOR (S)



              STANDING CHAPTER 13 TRUSTEE’S REPORT OF DEBTOR(S) PLAN
       COMPLETION AND THE COMPLIANCE WITH § 1328 DISCHARGE REQUIREMENTS


 TO THE HONORABLE COURT:

     NOW COMES José R. Carrión, Standing Chapter 13 Trustee, and very
 respectfully reports:

     Debtor(s) has/have completed all payments under the confirmed or approved
 modified plan or has/have completed the payment of all allowed unsecured claims
 in full.

     Be advised that a Final Report & Account will be filed as soon as
 practicable as required by §§ 1302(b)(1) and 704(a)(9) to allow the Court to
 close the case pursuant to § 350(a) and Fed.R.Bankr.P. Rule 5009(a).

     Be advised that Section 1328(a) provides that after debtor’(s’) completion
 of plan the payments and her/his/their certification that there are no
 outstanding debts related to Domestic Support Obligations (DSO), the Court shall
 grant the debtor(s) a discharge of “all debts provided for by the plan…” after
 compliance with subsections (g)(1), (f) and (h).

           COMPLIANCE WITH § 1328(g)(1) & FED.R.BANKR.P. RULE 1007(b)(7)
                               [Instructional Course]

     Debtor(s) has/have filed with the court a certification of completing an
 instructional course concerning personal financial management, in compliance
 with § 1328(g)(1) and Fed.R.Bankr.P. Rule 1007(b)(7).

                   COMPLIANCE WITH § 1328(a) & LBR 3015-3(k)-(DSO)

     Debtor(s) is/are not required to file a certification in compliance with §
 1328(a) and LBR 3015-3(k), affirming that there are no outstanding support
 obligations debt.
Case:15-08468-ESL13 Doc#:24 Filed:03/08/21 Entered:03/08/21 09:56:22       Desc: Main
Trustee's Report on Debtor(s) PlanDocument
                                   Completion...
                                              Page
                                            2 of 3                               Page 2




                     COMPLIANCE WITH § 1328(f) - (PRIOR DISCHARGES)

    According to the case record the debtor(s) has/have not received a discharge
under Chapters 7, 11, or 12 during the 4-year period preceding this case
petition date.

             COMPLIANCE WITH § 1328(h) & FED.R.BANKR.P. RULE 1007(b)(8)

    Section 522(q)(1) is not applicable, not withstanding Debtor(s) claimed
exemptions under local law, pursuant to § 522(b)(2), they did not exceed
aggregate limits described in § 522(q)(1).

    Debtor(s) has/have not filed the statement required by Fed.R.Bankr.P. Rule
1007(b)(8), related to the existence of any pending proceeding in which the
debtor(s) may be found guilty of a felony of the kind described in § 522(q)(1)
(A) or liable for a debt of the kind described in § 522(q)(1)(B).


                                          CONCLUSION

    The above described would support a Court’s finding, after notice and a
hearing held 10 days prior to entering the order [11 USC § 1328(h)], that
debtor(s) is/are not entitled to a Chapter 13 Discharge.

    WHEREFORE the Standing Chapter 13 Trustee respectfully submits the
information in this Report for the Court’s consideration in granting or not a
Chapter 13 Discharge to the debtor(s) in this case.

CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certifies that a copy of
this motion has been served on the same date it is filed to:the DEBTOR(s) and to
all parties in interest by first class mail to their address of record, and also
to her/his/their attorney by first class mail, if not a ECFS register user.


     In San Juan, Puerto Rico this March 08, 2021.


                                                     /s/ Jose R. Carrion

                                                     JOSE R. CARRION CHAPTER 13 TRUSTEE
                                                     PO Box 9023884, San Juan, PR 00902
                                                     Tel (787)977-3535 FAX (787)977-3550
         Case:15-08468-ESL13 Doc#:24 Filed:03/08/21 Entered:03/08/21 09:56:22   Desc: Main
15-08468-ESL                     CERTIFICATE
                                    DocumentOF Page
                                                 MAILING
                                                      3 of 3

The undersigned hereby certifies that a true copy of the foregoing document was
mailed by first class mail to the parties listed below:

JOSE R. CARRION                                  MARIA DE LOS ANGELES GONZALEZ, ESQ.
PO BOX 9023884, OLD SAN JUAN STATION             US POST OFFICE & COURTHOUSE
SAN JUAN, PR 00902                               300 RECINTO SUR ST., SUITE 109
                                                 OLD SAN JUAN, PR 00901

ROBERTO FIGUEROA CARRASQUILLO*                   CARMEN MARIA NAVARRO FLORES
PO BOX 186                                       IDAMARIS GARDENS
CAGUAS, PR 00726-0186                            D 21 CALLE MIGUEL A GOMEZ
                                                 CAGUAS, PR 00725
ASOCIACION EMPLEADOS DEL ELA                     APX VIVINT
PO BOX 364508                                    62992 COLLECTIONS CENTER DR.
SAN JUAN, PR 00936-4508                          CHICAGO, IL 60693-0629


AT T MOBILITY                                    ATT SERVICES
PO BOX 981008                                    103 ORTEGON ST
BOSTON, MA 02298                                 GUAYNABO, PR 00966


MIDLAND FUNDING LLC                              CITIBANK SOUTH DAKOTA N.A.
MIDLAND CREDIT MANAGEMENT                        2365 NORTHSIDE DRI
PO BOX 2011                                      SAN DIEGO, CA 92108
WARREN, MI 48090

CLARO                                            RUSHMORE LOAN MANAGEMENT SERVICES LLC
PO BOX 360998                                    AS SERVICING AGENT OF ROOSEVELT CAYMAN ASSET
SAN JUAN, PR 00936                               CO
                                                 PO BOX 11907
                                                 SAN JUAN, PR 00922
SISTEMA DE RETIRO                                T-MOBILE
PO BOX 42003                                     12920 SE 38TH STRE
SAN JUAN, PR 00940-2203                          BELLEVUE, WA 98006


RUSHMORE LOAN MANAGEMENT SERVICES LLC            ASOCIACION EMPLEADOS DEL ELA
AS SERVICING AGENT OF ROOSEVELT CAYMAN ASSET     PO BOX 364508
CO                                               SAN JUAN, PR 00936-4508
PO BOX 11907
SAN JUAN, PR 00922
DATED:     March 08, 2021                         SANDRA DIAZ
                                                  OFFICE OF THE CHAPTER 13 TRUSTEE
